United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, PORTLAND
INTERNATIONAL AIRPORT, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0781
Issued: February 2, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2019 appellant, through counsel, filed a timely appeal from a
September 4, 2018 2 merit decision of the Office of Workers’ Compensation Programs (OWCP). 3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The case record also contains a September 13, 2018 merit decision of OWCP regarding the suspension of
appellant’s wage-loss compensation. As counsel did not appeal from that decision, it is not presently before the Board.
See 20 C.F.R. § 501.3.
3

Appellant, through counsel, submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b).
Pursuant to the Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R.
CONTINUED

Pursuant to the Federal Employees’ Compensation Act4 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. 5
ISSUE
OWCP has met its burden of proof to reduce appellant’s compensation, effective
December 18, 2017, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, for failure to
cooperate with vocational rehabilitation without good cause.
FACTUAL HISTORY
This case has previously been before the Board. 6 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On December 19, 2003 appellant, then a 48-year-old transportation security screener, filed
a traumatic injury claim (Form CA-1), alleging that on December 9, 2003 she injured her back
when she leaned forward in a broken chair and “almost fell.” She stopped work on December 15,
2003 and did not return. OWCP accepted the claim for disc protrusion at L5-S1, lumbosacral
strain, and chronic pain syndrome. It paid appellant wage-loss compensation on the supplemental
rolls as of January 29, 2004 and on the periodic rolls as of January 23, 2005.
In May 2012, appellant was referred for vocational rehabilitation. The rehabilitation
counselor identified the positions of office clerk, general, and receptionist and completed a labor
market survey for each position on August 6, 2012. A vocational rehabilitation plan for computer
skills training for these positions was approved and computer training was to begin. Appellant
refused to sign the rehabilitation plan and did not begin computer training.
By decision dated January 3, 2014, OWCP finalized a December 3, 2013 proposed
reduction of appellant’s compensation, based on her capacity to earn wages in the constructed
position of an office clerk, general, Department of Labor, Dictionary of Occupational Titles (DOT)
#209.562-010, effective January 12, 2014.
§ 501.5(a). In support of her oral argument request, appellant asserted that oral argument should be granted due to
contradictions in the medical evidence with regard to whether she could perform the selected position of order clerk.
The Board, in exercising its discretion, denies appellant’s request for oral argument because this matter requires an
evaluation of the medical evidence required. As such, the arguments on appeal can be adequately addressed in a
decision based on a review of the case record. Oral argument in this appeal would further delay issuance of a Board
decision and not serve a useful purpose. As such, the oral argument request is denied and this decision is based on
the case record as submitted to the Board.
4

5 U.S.C. § 8101 et seq.

5

The Board notes that, following the September 4, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
6

Docket No. 15-1060 (issued March 15, 2016), Docket No. 15-1060, aff’d as modified (issued March 20, 2017).

2

On January 30, 2014 appellant, through counsel, timely requested a hearing before a
representative of OWCP’s Branch of Hearings and review. By decision dated December 3, 2014,
the hearing representative found that OWCP considered the proper factors in determining that the
constructed position reflected appellant’s wage-earning capacity and had properly reduced her
compensation, effective January 12, 2014.
On April 14, 2015 appellant, through counsel, filed a timely appeal with the Board. By
decision dated March 15, 2016, the Board reversed the December 3, 2014 decision, finding that
OWCP did not meet its burden of proof. 7 OWCP thereafter returned appellant to the full
compensation wage-loss benefits retroactive to January 12, 2014.
In December 2014, while the prior appeal was pending before the Board, appellant began
pain management treatment with Dr. Paul K. Won, Board-certified in public health and preventive
medicine.
In a June 2, 2015 report, Dr. Derrick K. Yoshinaga, a treating osteopath specializing in
occupational and preventive medicine, described appellant’s physical examination findings,
diagnosed chronic nonmalignant low back pain, and recommended that she continue her present
medications. He advised that she could work in the light category with permanent restrictions of
lifting and carrying 15 pounds occasionally and 8 pounds frequently ; pushing and pulling 19
pounds occasionally and 10 pounds frequently; with sitting limited to 60 minutes at a time for a
total of 6 hours/8-hour day; standing and walking limited to 90 minutes with small breaks for 6
hours/8-hour day; with occasional bending, squatting, kneeling, crawling, reaching, and stair
climbing. Dr. Yoshinaga repeated his findings and conclusions on January 20, 2016.
On May 2, 2016 OWCP referred appellant to Mary d’Autremont, a certified rehabilitation
counselor for vocational rehabilitation services. It notified Ms. d’Autremont that, although
appellant’s physician indicated that appellant could perform light duties, his physical limitations
were, in fact, sedentary.
By letter dated June 9, 2016, Ms. d’Autremont forwarded an interest inventory to appellant
for her completion. She noted that appellant, and a computer skills training representative had met
to go over computer and software skill training. On July 5, 2016 Ms. d’Autremont completed a
transferrable skills analysis and forwarded her report to OWCP. She indicated that appellant had
not worked for 13 years and listed Dr. Yoshinaga’s physical limitations. The rehabilitation
counselor noted that appellant’s work restrictions were outdated and that she had sedentary work
capacity. Ms. d’Autremont recommended six months of concentrated computer training followed
by a three- to six-month internship for appellant to gain actual on-the-job experience.
On July 19, 2016 Ms. d’Autremont wrote Dr. Won noting that appellant had previously
been treated by his colleague, Dr. Yoshinaga, who had retired, and asked that Dr. Won complete
an attached work capacity evaluation (Form OWCP-5c). Ms. d’Autremont noted that the
restrictions provided by Dr. Yoshinaga were considered sedentary.

7

Id.

3

In a July 29, 2016 report, Dr. Won discussed appellant’s pain management plan and
advised that her modified work restrictions were permanent and would continue.
Dr. Kathy Chang, Board-certified in preventive medicine, submitted a Form OWCP-5c
dated October 25, 2016. She advised that appellant could not return to her usual employment due
to status post lumbar fusion with chronic low back pain. Dr. Chang indicated that maximum
medical improvement had been reached, and that appellant could work eight hours daily with
permanent restrictions. She specified restrictions that appellant could sit and walk for no more
than six hours daily, could bend, stoop, squat, knee, and climb fo r no more than two hours daily,
and had a 10-pound restriction on pushing, pulling, and lifting.
On December 7, 2016 OWCP informed Ms. d’Autremont that a formal vocational
assessment was needed.
By report dated January 24, 2017, Dr. Chang noted seeing appellant for pain medication
review. She related that appellant’s work restrictions were permanent and would continue.
Vocational testing was conducted on February 15, 2017. The vocational rehabilitation
counselor completed an updated transferrable skills analysis on March 7, 2017, again
recommending six months of computer training to be followed by a three- to six-month internship.
On March 28, 2017 Ms. d’Autremont completed labor market surveys for the positions of order
clerk and receptionist.
On April 12, 2017 OWCP approved the proposed plan for appellant to take six months of
computer and office skills training, to begin May 1, 2017 at a community college. It noted that
the training would provide her with the necessary skills for reemployment as a receptionist or an
order clerk or similar positions.
On May 8, 2017 Ms. d’Autremont informed OWCP that appellant had not attended
training, noting that she maintained that she was not well enough to participate.
By notice dated May 19, 2017, OWCP proposed to reduce appellant’s wage-loss
compensation because she did not begin training. It noted that the results of tests and evaluations
performed by Dr. Yoshinaga dated January 20, 2017 and his restrictions on October 25, 2016
clearly showed that she could complete the training program. OWCP provided appellant 30 days
to contact her rehabilitation counselor and begin the approved training, and informed her that, if
she did not comply, the rehabilitation effort would be terminated and action initiated to reduce
appellant’s compensation to reflect her probable wage-earning capacity had she completed the
training.
In a May 30, 2017 report, Dr. Chang repeated Dr. Yoshinaga’s restrictions that advised that
appellant was restricted to lifting and carrying no more than 15 pounds occasionally and 8 pounds
frequently; pushing and pulling no more than 19 pounds occasionally and 10 pounds frequently;
sitting no more than 60 minutes at a time for a total of 6 hours/8-hour day; standing and walking
no more than 90 minutes with small breaks for 6 hours/8-hour day; and occasional bending,
squatting, kneeling, crawling, reaching, and stair climbing.
On June 30, 2017 Ms. d’Autremont informed OWCP that she had heard nothing further
from appellant, and vocational rehabilitation services were closed.
4

By letter dated July 17, 2017, OWCP informed appellant that an updated medical report
was required and described what the medical report should contain.
In reports dated July 24 and November 28, 2017, Dr. Chang noted seeing appellant for
medication review and opioid taper. She described examination findings of mild tenderness to the
back with strength 5/5, sitting straight leg raise negative bilaterally, and sensation subjectively
diminished to the legs, especially the great toe. Squat was decent, and gait was within normal
limits. Dr. Chang diagnosed history of lumbosacral spine surgery and chronic nonmalignant pain
and noted that appellant’s opioid medication was being tapered. 8
By decision dated December 18, 2017, OWCP finalized the May 19, 2017 proposed
reduction of appellant’s wage-loss compensation, pursuant to 5 U.S.C. §§ 8104 and 8113(b),
because she failed without good cause to undergo vocational rehabilitation as directe d OWCP
included the DOT #249.362-026, position description for order clerk, as follows:
“Processes orders for material and merchandize received by mail, telephone, or
personally from customer or company employees, manually or using a computer or
calculating machine. Edits orders received for price and nomenclature. Informs
customers of unit price, shipping date, anticipated delays, and any additional
information needed by the customer, using mail or telephone. Writes or types order
forms, or enters data into a computer to determine total cost for customers.”
The notice further indicated that the order clerk position had a sedentary strength level with
frequent reaching, handling, and fingering, and no kneeling, crouching, stooping, climbing, or
balancing, which did not exceed appellant’s current work restrictions as provided by Dr. Chang on
May 30, 2017, and was therefore medically suitable. OWCP indicated that had appellant
successfully completed the approved vocational rehabilitation program , she would have been
capable of securing reemployment as an order clerk, which had an entry-level wage of $12.15 per
hour, or $487.64 per week. It noted that, following a labor market survey dated March 28, 2017,
the rehabilitation counselor confirmed that positions of order clerk remained reasonably available
within appellant’s commuting distance and represented her wage-earning capacity. OWCP
applied the Shadrick formula,9 finding that she had a 75 percent wage-earning capacity, or 25
percent loss of wage-earning capacity. It reduced appellant’s wage-loss compensation effective
that day.
On January 13, 2018 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review. A hearing was held on June 19, 2018.
Counsel asserted during the hearing that OWCP tried to get appellant to sign a contract for a fulltime job search which did not exclude weekends or holidays, and that the selected position required
frequent reaching. No further evidence was received.

8

On December 13, 2017 OWCP issued an amended proposed reduction of benefits. This was redacted on
December 14, 2017.
9

Albert C. Shadrick, 5 ECAB 376 (1953); codified at 20 C.F.R. § 10.403.

5

By decision dated September 4, 2018, the hearing representative affirmed the
December 18, 2017 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to establish that the disability has
ceased or lessened before it may terminate or modify compensation benefits.10 Section 8104(a) of
FECA provides that OWCP may direct a permanently disabled employee to undergo vocational
rehabilitation.11
Section 8113(b) of FECA12 provides:
“If an individual without good cause fails to apply for an undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been his wage -earning
capacity in the absence of the failure, until the individual in good faith complies
with the direction of the Secretary. 13
Section 10.519 of Title 20 of the Code of Federal Regulations details the actions OWCP
will take when an employee without good cause fails or refuses to apply for, undergo, participate
in, or continue to participate in a vocational rehabilitation effort when so directed. Section
10.519(a) provides, in pertinent part:
“Where a suitable job has been identified, OWCP will reduce the employee’s future
monetary compensation based on the amount which would likely have been his or
her wage-earning capacity had he or she undergone vocational rehabilitation. [It]
will determine this amount in accordance with the job identified through the
vocational rehabilitation planning process, which includes meetings with the
OWCP nurse and the [employing establishment]. The reduction will remain in
effect until such time as the employee acts in good faith to comply with the direction
of OWCP.”14

10

S.C., Docket No. 19-1680 (issued May 27, 2020); Betty F. Wade, 37 ECAB 556 (1986).

11

5 U.S.C. § 8104(a).

12

Supra note 3.

13

5 U.S.C. § 8113(b).

14

20 C.F.R. § 10.519(a).

6

ANALYSIS
The Board finds that OWCP failed to meet its burden of proof to reduce appellant’s
compensation, effective December 18, 2017, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R.
§ 10.519.
On remand from the Board’s March 15, 2016 decision,15 OWCP retroactively returned
appellant to the periodic compensation rolls. In April 2016, it again referred her for vocational
rehabilitation services. As noted above, appellant refused to attend recommended computer skills
training, and OWCP reduced her compensation effective December 18, 2017, finding that she
could earn wages in the selected position of order clerk.
The issue of whether an employee has the physical ability to perform a selected position is
a medical question that must be resolved by probative medical evidence. 16 In this case, the selected
position of order clerk requires frequent reaching, whereas the medical evidence of record
establishes that appellant can only reach occasionally.
With respect to the issue of medical suitability of the selected positon, OWCP relied on the
physical restrictions provided by attending physicians Dr. Yoshinaga and Dr. Chang. In reports
dated June 2, 2015 and January 20, 2016, Dr. Yoshinaga restricted appellant’s activity to lifting
and carrying no more than 15 pounds occasionally, 8 pounds frequently; pushing and pulling no
more than 19 pounds of force occasionally, 10 pounds frequently; sitting no more than 60 minutes
at a time 6 hours/8-hour day; standing and walking no more than 90 minutes at a time for 6 hours/8hour day; and occasionally bend, squat, kneel, crawl, reach, and stairs. In a work ca pacity
evaluation dated October 25, 2016, Dr. Chang placed no restriction on reaching. However, on
May 30, 2017 she adopted Dr. Yoshinaga’s restrictions. OWCP did not seek clarification from
Dr. Chang regarding this discrepancy.
OWCP’s procedures state that, “if the medical evidence is not clear and unequivocal, or is
old enough to be considered stale (generally greater than eighteen months old), the [claims
examiner] should seek clarification from the attending physician, Second Opinion or Referee
specialist as appropriate.”17 The Board finds that the medical evidence herein “is not clear and
unequivocal”, as the selected position of order clerk requires frequent reaching, and the medical
evidence indicates that appellant is limited to occasional reaching.18 As such, the claims examiner
should have sought clarification from Dr. Chang.19 Thus, the Board finds that OWCP failed to
meet its burden of proof.

15

Supra note 5.

16

See G.M., Docket No. 18-1236 (issued June 18, 2019); Maurissa Mack, 50 ECAB 498 (1999).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity, Chapter 2.816.4(d)
(June 2013).
18

Id. at Chapter 2.816.4(d) (June 2013); see also B.C., Docket No. 15-1861 (issued October 3, 2016).

19

Id.

7

CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to reduce appellant’s
compensation, effective December 18, 2017, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R.
§ 10.519.
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 2, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

